

SECURITIES PURCHASE AGREEMENT


 
China Energy Recovery, Inc.
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
 
The undersigned (the "Investor") hereby confirms its agreement with you as
follows:
 
1. This Securities Purchase Agreement is made as of the date set forth below
between China Energy Recovery, Inc., a Delaware corporation (the "Company"), and
the Investor.
 
2. The Company has authorized the sale and issuance of up to 8,339,902 Units
("Units"), with each Unit comprised of (i) one share (a "Share") of the
Company's Series A Convertible Preferred Stock, par value $0.001 per share (the
"Series A Preferred Stock"), and (ii) one warrant (a "Warrant") to purchase
one-half of one share (a "Warrant Share") of the Company's Common Stock, par
value $0.001 per share (the "Common Stock"), at an exercise price of $1.29, to
certain investors in a private placement (the "Offering").
 
3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor ___________ Units at
a purchase price of $1.08 per Unit, representing ____ Shares and Warrants to
purchase _____ shares of Common Stock for an aggregate purchase price of
$____________________ (the "Purchase Price"), subject to the Terms and
Conditions for Purchase of Units attached hereto as Annex I and incorporated
herein by reference as if fully set forth herein. Unless otherwise requested by
the Investor in Exhibit A, certificates representing the Shares purchased by the
Investor and Warrants will be registered in the Investor's name and address as
set forth below. The Company and the Investor agree to enter into a registration
rights agreement (the "Registration Rights Agreement") in the form of Exhibit B
concurrently with the execution of this Securities Purchase Agreement.
 
4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company, and (c) neither it, nor any
affiliate of the Investor, has any direct or indirect affiliation or association
with any Finance and Regulatory Authority, Inc. ("FINRA") member. Exceptions:
 
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
 

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
Dated as of: _________________, 2008
                     

--------------------------------------------------------------------------------

[Investor Name]             By:    

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------

  
              Address:      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

 
AGREED AND ACCEPTED:
 
CHINA ENERGY RECOVERY, INC.


 
By:

--------------------------------------------------------------------------------

Name: Michael Kurdziel
Title: Chief Executive Officer


[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

--------------------------------------------------------------------------------


 
Annex I
 
Terms and Conditions for Purchase of Units

 
1. Agreement to Sell and Purchase the Units; Subscription Date.
 
1.1 Purchase and Sale. At the Closing (as defined in Section 2), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and subject to the conditions set forth herein, and at the Purchase
Price, the number of Shares and Warrants described in Paragraph 3 of the
Securities Purchase Agreement attached hereto (collectively with this Annex I
and the other exhibits attached hereto, this "Agreement").
 
1.2 Other Investors. As part of the Offering, the Company proposes to enter into
Securities Purchase Agreements in the same form as this Agreement with certain
other investors (the "Other Investors"), and the Company expects to complete
sales of Units to them. The Investor and the Other Investors are sometimes
collectively referred to herein as the "Investors," and this Agreement, the
Registration Rights Agreement and the Securities Purchase Agreements executed by
the Other Investors are sometimes collectively referred to herein as the
"Agreements". The Company may accept executed Agreements from Investors for the
purchase of Shares and Warrants commencing upon the date on which the Company
provides the Investors with the proposed purchase price per Share and concluding
upon the date (the "Subscription Date") on which the Company decides that it
will no longer accept Agreements for the purchase of Units in the Offering, but
in no event shall the Subscription Date be later than [February ___, 2008]. Each
Investor must execute and deliver a Securities Purchase Agreement and a
Registration Rights Agreement (in the form attached as Exhibit B hereto), and
must complete a Stock Certificate Questionnaire (in the form attached as Exhibit
A hereto) and an Investor Questionnaire (in the form attached as Exhibit C
hereto) in order to purchase Shares and Warrants in the Offering.
 
2. Delivery of the Units at Closing. The completion of the purchase and sale of
the Shares and Warrants (the "Closing") shall occur on a date specified by the
Company (the "Closing Date"), which date shall not be later than [February ___,
2008] (the "Outside Date"), and of which the Investors will be notified in
advance by the Company. At the Closing, the Company shall deliver to the
Investor one or more stock certificates representing the number of Shares set
forth in Paragraph 3 of the Securities Purchase Agreement, each such certificate
to be registered in the name of the Investor or, if so indicated on the Stock
Certificate Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, along with a Warrant registered in the same name. In
exchange for the delivery of the stock certificates representing such Shares and
the Warrant, the Investor shall deliver the Purchase Price to the Company by
wire transfer of immediately available funds pursuant to the Company's written
instructions.
 
The Company's obligation to issue and sell the Shares and Warrants to the
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) prior receipt by the Company of a copy of this
Agreement executed by the Investor; (b) completion of purchases and sales of
Shares and Warrants under the Agreements with the Other Investors for an
aggregate purchase price of not less than $8,500,000; (c) the accuracy of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of the obligations of the Investor to be fulfilled by it under this
Agreement on or prior to the Closing; and (d) the absence of any order, writ,
injunction, judgment or decree that questions the validity of the Agreements or
the right of the Company or the Investor to enter into such Agreements or to
consummate the transactions contemplated hereby and thereby.
 

--------------------------------------------------------------------------------


 
The Investor's obligation to purchase the Shares and Warrants shall be subject
to the following conditions, any one or more of which may be waived by the
Investor: (a) the completion of purchases and sales under the Agreements with
the Other Investors for an aggregate purchase price of not less than $8,500,000;
(b) the accuracy of the representations and warranties made by the Company in
this Agreement on the date hereof and, if different, on the Closing Date; (c)
the execution and delivery by the Company of the Registration Rights Agreement,
(d) the fulfillment of the obligations of the Company to be fulfilled by it
under this Agreement on or prior to the Closing; and (e) the absence of any
order, writ, injunction, judgment or decree that questions the validity of the
Agreements or the right of the Company or the Investor to enter into such
Agreements or to consummate the transactions contemplated hereby and thereby.
 
In the event that the Closing does not occur on or before the Outside Date as a
result of the Company's failure to satisfy any of the conditions set forth above
(and such condition has not been waived by the Investor), the Company shall
return any and all funds paid hereunder to the Investor no later than one
Business Day following the Outside Date and the Investors shall have no further
obligations hereunder. For purposes of this Agreement, "Business Day" shall mean
any day other than a Saturday, Sunday or other day on which the New York Stock
Exchange or commercial banks located in New York, New York are permitted or
required by law to close.
 
3. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the Company's Annual Report on Form 10-KSB for the year ended
December 31, 2006 filed on April 2, 2007 (and any amendments thereto filed at
least two Business Days prior to the date hereof), the Company's Quarterly
Reports on Form 10-QSB filed on May 18, 2007, August 14, 2007 and November 19,
2007 for the quarterly periods ended March 31, 2007, June 30, 2007 and September
30, 2007, respectively, or any of the Company's Current Reports on Form 8-K
filed since December 31, 2006 and at least two Business Days prior to the date
hereof (collectively, the "SEC Reports"), the Company hereby represents and
warrants to, and covenants with, the Investor as of the date hereof and the
Closing Date, as follows:
 
3.1 Organization. The Company is duly incorporated and validly existing in good
standing under the laws of the State of Delaware. The Company has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would have a material adverse
effect upon the Company and its subsidiaries as a whole or the business,
financial condition, properties, operations or assets of the Company and its
subsidiaries as a whole or the Company's ability to perform its obligations
under the Agreements in all material respects ("Material Adverse Effect"), and
no proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no "subsidiaries" (as defined in Rule 405 under
the Securities Act of 1933, as amended (the "Securities Act")), other than as
set forth in its most recent Form 10-KSB.
 

--------------------------------------------------------------------------------


 
3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreements. The execution
and delivery of the Agreements, and the consummation by the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action and no further action on the part of the Company or its Board
of Directors or stockholders is required. The Agreements have been validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except to the extent (i) rights to indemnity and contribution may
be limited by state or federal securities laws or the public policy underlying
such laws, (ii) such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors' and
contracting parties' rights generally and (iii) such enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
3.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Shares and Warrants to be sold by the Company under the
Agreements, the fulfillment of the terms of the Agreements and the consummation
of the transactions contemplated thereby, including the issuance of the Warrant
Shares in accordance with the terms of the Warrants, will not (A) result in a
conflict with or constitute a violation of, or default (with the passage of time
or otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any subsidiary (each, a "Subsidiary" and collectively, the
"Subsidiaries") is a party or by which the Company or the Subsidiaries or their
respective properties are bound, (ii) the Certificate of Incorporation, Bylaws,
or other organizational documents of the Company, as amended, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Company or any
Subsidiary or their respective properties, which conflict, violation or default,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect, or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or the Subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which it is bound or to which any of the property or assets of the Company is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of the
Agreements by the Company and the valid issuance or sale of the Shares by the
Company pursuant to the Agreements, other than such as have been made or
obtained, and except for any filings required to be made under federal or state
securities laws.
 

--------------------------------------------------------------------------------


 
3.4 Capitalization. The authorized capital stock of the Company as of February
5, 2008 consists of (i) 100,000,000 shares of Common Stock, of which 9,451,889
shares are outstanding, (ii) 50,000,000 shares of Preferred Stock (10,000,000 of
which have been designated as Series A Preferred Stock), of which zero shares
are outstanding, and (iii) warrants to purchase 4,169,951 shares of Common Stock
that are issued and outstanding. The Shares, Warrants and Warrant Shares to be
sold pursuant to the Agreements have been duly authorized, and when issued and
paid for in accordance with the terms of the Agreements and the Warrants, will
be duly and validly issued, fully paid and nonassessable, subject to no lien,
claim or encumbrance (except for any such lien, claim or encumbrance created,
directly or indirectly, by the Investor). The outstanding shares of capital
stock of the Company have been duly and validly issued and are fully paid and
nonassessable, have been issued in compliance with the registration requirements
of federal and state securities laws, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. The
Company owns all of the outstanding capital stock of each Subsidiary, free and
clear of all liens, claims and encumbrances. Other than as set forth above and
the Company's obligation to issue 41,514,179 shares of Common Stock pursuant to
a Share Exchange Agreement dated as of January 29, 2008 between the Company and
Poise Profit International, Ltd. (the “Share Exchange Agreement”), there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company or any Subsidiary is a party and providing for
the issuance or sale of any capital stock of the Company or of any Subsidiary,
any such convertible or exchangeable securities or any such rights, warrants or
options. Without limiting the foregoing, no preemptive right, co-sale right,
registration right, right of first refusal or other similar right exists with
respect to the issuance and sale of the Shares, except as provided in the
Agreements. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Common Stock to which the Company is a
party. 
 
3.5 Legal Proceedings. There is no material legal or governmental proceeding
pending, or to the knowledge of the Company, threatened, to which the Company or
any Subsidiary is a party or of which the business or property of the Company or
any Subsidiary is subject that is required to be disclosed and that is not so
disclosed in the SEC Reports. Neither the Company nor any Subsidiary is subject
to any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other government body.
 
3.6 No Violations. Neither the Company nor any Subsidiary is in violation of its
Certificate of Incorporation, Bylaws or other organizational documents, as
amended, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect, and neither the Company nor
any Subsidiary is in default (and there exists no condition which, with the
passage of time or otherwise, would constitute a default) in the performance of
any bond, debenture, note or any other evidence of indebtedness or any
indenture, mortgage, deed of trust or any other material agreement or instrument
to which the Company or any Subsidiary is a party or by which the Company or
such Subsidiary or their respective properties are bound, which default is
reasonably likely to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
3.7 Governmental Permits, Etc. Each of the Company and the Subsidiaries has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of the business of the
Company and the Subsidiaries as currently conducted, except where the failure to
currently possess such franchises, licenses, certificates and other
authorizations is not reasonably likely to have a Material Adverse Effect.
 
3.8 Intellectual Property.
 
(a) Except for matters which are not reasonably likely to have a Material
Adverse Effect, each of the Company and the Subsidiaries has ownership of, or a
license or other legal right to use, all patents, copyrights, trade secrets,
trademarks, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results or other proprietary
rights used in the business of the Company (collectively, "Intellectual
Property").
 
(b) Except for matters which are not reasonably likely to have a Material
Adverse Effect, all material licenses or other material agreements under which
(i) the Company or any Subsidiary employs rights in Intellectual Property, or
(ii) the Company or any Subsidiary has granted rights to others in Intellectual
Property owned or licensed by the Company or any Subsidiary are in full force
and effect, and there is no default by the Company with respect thereto.
 
(c) The Company believes that it has taken all steps reasonably required in
accordance with sound business practice and business judgment to establish and
preserve the ownership of all material Intellectual Property owned by the
Company or any Subsidiary.
 
(d) Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, (i) the present business,
activities and products of the Company or any Subsidiary do not infringe any
intellectual property of any other person; (ii) neither the Company nor any
Subsidiary is making unauthorized use of any confidential information or trade
secrets of any person; and (iii) the activities of any of the employees of the
Company or any Subsidiary, acting on behalf of the Company or such Subsidiary,
do not violate any agreements or arrangements related to confidential
information or trade secrets of third parties.
 
(e) No proceedings are pending, or to the knowledge of the Company, threatened,
which challenge the rights of the Company or any Subsidiary to the use of
Intellectual Property, except for matters which are not reasonably likely to
have a Material Adverse Effect.
 
3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects the financial position of the Company as of the dates therein
indicated, and the results of its operations, cash flows and the changes in
shareholders' equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis at the times and throughout the periods therein specified,
except that unaudited financial statements may not contain all footnotes
required by generally accepted accounting principles.
 

--------------------------------------------------------------------------------


 
3.10 No Material Adverse Change. Except as disclosed in the SEC Reports or in
any press releases issued by the Company at least two Business Days prior to the
date of this Agreement, since September 30, 2007, there has not been (i) an
event, circumstance or change that has had or is reasonably likely to have a
Material Adverse Effect, (ii) any obligation incurred by the Company or any
Subsidiary, direct or contingent, that is material to the Company, (iii) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, or (iv) any loss or damage (whether or not insured) to the
physical property of the Company or any Subsidiary which has had a Material
Adverse Effect.
 
3.11 Reporting Status. The Company has timely made all filings required under
the Exchange Act during the 12 months preceding the date of this Agreement, and
all of those documents complied in all material respects with the SEC's
requirements as of their respective filing dates, and the information contained
therein as of the respective dates thereof did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading.
 
3.12 No Manipulation. The Company has not taken and will not take any action
designed to or that might reasonably be expected to cause or result in an
unlawful manipulation of the price of the Common Stock to facilitate the sale or
resale of the Shares.
 
3.13 Accountants. Lawrence Scharfman & Co., CPA P.C., who expressed their
opinion with respect to the consolidated financial statements in the Company's
Annual Report on Form 10-KSB for the year ended December 31, 2006, have advised
the Company that they are, and to the knowledge of the Company they are,
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder.
 
3.14 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the SEC Reports that are material to the Company and all amendments
thereto, are in full force and effect on the date hereof, and neither the
Company nor, to the Company's knowledge, any other party to such contracts is in
breach of or default under any of such contracts, except for any breach that is
not reasonably likely to have a Material Adverse Effect.
 
3.15 Taxes. Except for matters which are not reasonably likely to have a
Material Adverse Effect, each of the Company and the Subsidiaries has filed all
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company or
any Subsidiary.
 
3.16 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.
 

--------------------------------------------------------------------------------


 
3.17 Investment Company. The Company is not an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an "investment company" as a result of the
transactions contemplated by this Agreement.
 
3.18 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction has in the past or will in the future take any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer or sale of the Shares or Warrants as contemplated by
this Agreement within the provisions of Section 5 of the Securities Act.
 
3.19 Related Party Transactions. Except as described in the SEC Reports and the
Registration Rights Agreement between the Company and certain of its investors
dated January __, 2008, to the knowledge of the Company, no transaction has
occurred between or among the Company or any of its affiliates, officers or
directors or any affiliate or affiliates of any such officer or director that
with the passage of time will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act. 
 
3.20 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
4. Representations, Warranties and Covenants of the Investor.
 
4.1 Investor Knowledge and Status. The Investor represents and warrants to, and
covenants with, the Company that: (i) the Investor is an "accredited investor"
as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of the Shares and Warrants, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Shares and Warrants; (ii) the Investor
understands that the Shares and Warrants are each "restricted securities" and
have not been registered under the Securities Act and is acquiring the number of
Shares and Warrants set forth in Paragraph 3 of the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Shares or
Warrants and has no arrangement or understanding with any other persons
regarding the distribution of such Shares or Warrants (this representation and
warranty not limiting the Investor's right to sell Shares and Warrant Shares
pursuant to a registration statement (“Registration Statement”) filed under the
Registration Rights Agreement or otherwise, or other than with respect to any
claim arising out of a breach of this representation and warranty, the
Investor's right to indemnification under Section 5 of the Registration Rights
Agreement); (iii) the Investor will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Shares or Warrants except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
answered all questions in Paragraph 4 of the Securities Purchase Agreement and
the Investor Questionnaire attached hereto as Exhibit C for use in preparation
of the Registration Statement and for determining the availability of state
"Blue Sky" exemptions and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (v) the
Investor will notify the Company promptly of any change in any of such
information until such time as the Investor has sold all of its Shares or until
the Company is no longer required to keep the Registration Statement effective;
and (vi) the Investor has, in connection with its decision to purchase the
number of Shares and Warrants set forth in Paragraph 3 of the Securities
Purchase Agreement, relied upon the representations and warranties of the
Company contained herein and the information contained in the SEC Reports. The
Investor understands that the issuance of the Shares and Warrants to the
Investor has not been registered under the Securities Act, or registered or
qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by the Investor in this Agreement. No person is authorized
by the Company to provide any representation that is inconsistent with or in
addition to those contained herein or in the SEC Reports, and the Investor
acknowledges that it has not received or relied on any such representations.
 

--------------------------------------------------------------------------------


 
4.2 Transfer of Shares. The Investor agrees that it will not make any sale,
transfer or other disposition of the Shares, the Warrants or the Warrant Shares
(a "Disposition") other than Dispositions that are made pursuant to the
Registration Statement in compliance with any applicable prospectus delivery
requirements or that are exempt from registration under the Securities Act.
 
4.3 Power and Authority. The Investor represents and warrants to the Company
that (i) the Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except to the extent (i) rights to indemnity and
contribution may be limited by state or federal securities laws or the public
policy underlying such laws, (ii) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' and contracting parties' rights generally and (iii) such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
4.4 Short Position. From the earlier of (i) 30 days prior to the date hereof and
(ii) the date the Investor learned of the Offering, neither the Investor nor any
affiliate has directly or indirectly established or agreed to establish any
hedge, "put equivalent position" (as defined in Rule 16a-1 under the Exchange
Act) or other position in the Common Stock that is outstanding on the Closing
Date and that is designed to or could reasonably be expected to lead to or
result in a Disposition by the Investor or any other person or entity. For
purposes hereof, a "hedge or other position" includes, without limitation,
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from the
Common Stock. Each Investor acknowledges that this representation is made for
the benefit of the Company and the other Investors, any of which may assert
claims arising out of the breach of this Section 4.4.
 

--------------------------------------------------------------------------------


 
4.5 No Investment, Tax or Legal Advice. The Investor understands that nothing in
the SEC Reports, this Agreement, or any other materials presented to the
Investor in connection with the purchase and sale of the Shares or Warrants
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares and Warrants.
 
4.6 Confidential Information. The Investor covenants that from the date hereof
it will maintain in confidence all material non-public information regarding the
Company received by the Investor from the Company, including the receipt and
content of any Suspension Notice (as defined in the Registration Rights
Agreement) until such information (a) becomes generally publicly available other
than through a violation of this provision by the Investor or its agents or (b)
is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process); provided, however,
that before making any disclosure in reliance on this Section 4.6, the Investor
will give the Company at least 15 days prior written notice (or such shorter
period as required by law) specifying the circumstances giving rise thereto and
will furnish only that portion of the non-public information which is legally
required and will exercise its commercially reasonable efforts to ensure that
confidential treatment will be accorded any non-public information so furnished.
The Investor will not trade, or provide material non-public information about
the Company to any other party who may or does trade, the Company’s securities
when the Investor is in possession of material non-public information about the
Company.
 
4.7 Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any Other Investor, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any Other Investor in making
its purchase of the Shares and Warrants hereunder. The Investor acknowledges
that the Investors have not taken any actions that would deem the Investors to
be members of a "group" for purposes of Section 13(d) of the Exchange Act.
 
5. Transfer Restrictions; Legends. Certificates evidencing the Shares, the
Warrants and the Warrant Shares shall each bear any legend as required by the
"blue sky" laws of any state and a restrictive legend in substantially the
following form, until such time as they are not required:
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Investor transferee
of the pledge. No notice shall be required of such pledge, but the Investor's
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure. Each Investor acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Investor and its pledgee or secured party. At the appropriate Investor's
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.
 
6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement for a period of one year, and a party's
reliance on such representations and warranties shall not be affected by any
investigation made by such party or any information developed thereby.
 

--------------------------------------------------------------------------------


 
7. Registration of Shares of Common Stock; Clawback; Public Statements.
 
7.1 In connection with the purchase and sale of the Shares by the Investors
contemplated hereby, the Company has entered into a Registration Rights
Agreement with each Investor providing for the filing by the Company of a
Registration Statement on Form S-3 (or, if the Company is ineligible to use From
S-3, another appropriate form) to enable the resale of shares of Common Stock
upon conversion of the Shares by the Investors from time to time.
 
7.2 At the closing of the Share Exchange Agreement, 3,558,358 shares of the
Company’s Common Stock (the “Escrow Shares”) will be placed into an escrow
account. In the event HAIE High-Tech Engineering (Hong Kong) Co., Ltd. (“HAIE”)
generates (i) gross revenue for the 12-month period ended December 31, 2008 of
at least 150 million China Yuan Renminbi (“RMB”) and (ii) a gross margin for the
12-month period ended December 31, 2008 of at least 30 million RMB
(collectively, the “HAIE Target”), in each case as determined in accordance with
Generally Accepted Accounting Principles and certified by the Company’s
independent auditor registered with the Public Company Accounting Oversight
Board in the United States in its report on the 2008 audited financial
statements of the Company (the “Auditor’s Report”), the Escrow Shares will be
released to the selling shareholders in the Share Exchange Agreement in the
amounts proportionate to the number of shares set out opposite each selling
shareholder’s name in Schedule I to the Share Exchange Agreement within ten
business days following the Company’s receipt of the Auditor’s Report. In the
event the HAIE Target is not achieved, the Escrow Shares will be released to the
Investors in the Offering pro rata based upon their investment amounts in the
Offering.
 
7.3 The Company agrees to disclose on a Current Report on Form 8-K the closing
of the Offering and the material terms thereof, including pricing, within four
Business Days after the Closing. The Company will not issue any public
statement, press release or any other public disclosure listing the Investor as
one of the purchasers of the Shares without the Investor's prior written
consent, except as may be required by applicable law or rules of any exchange on
which the Company's securities are listed.
 
8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one Business Day after timely delivery
to such carrier, (iii) if delivered by International Federal Express (or
comparable service), two Business Days after timely delivery to such carrier,
(iv) if delivered by facsimile, upon electric confirmation of receipt and shall
be addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 

(a) if to the Company, to:
China Energy Recovery, Inc.
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
Attention: Michael Kurdziel
Facsimile: (310) 402-5937
    with a copy to:
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, Colorado 80202
Attention: Adam J. Agron
Facsimile: (303) 223-1111

 

--------------------------------------------------------------------------------


 
(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.


9. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.
 
10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
11. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
 
13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
[Remainder of This Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


 
EXHIBIT A


CHINA ENERGY RECOVERY, INC.
STOCK CERTIFICATE QUESTIONNAIRE


Pursuant to Section 4 of the Agreement, please provide us with the following
information:
 

1. The exact name in which your Shares and Warrants are to be registered (this
is the name that will appear on your stock certificate(s) and Warrants). You may
use a nominee name if appropriate:             2. If a nominee name is listed in
response to Item 1 above, the relationship between the Investor and such
nominee:             3. The mailing address of the registered holder listed in
response to Item 1 above:             4. The Social Security Number or Tax
Identification Number of the registered holder listed in the response to Item 1
above:    

 

--------------------------------------------------------------------------------


 
EXHIBIT B


CHINA ENERGY RECOVERY, INC.
FORM OF REGISTRATION RIGHTS AGREEMENT



Attached hereto.

[See Exhibit 4.4 to this Current Report on Form 8-K]
 

--------------------------------------------------------------------------------


 
EXHIBIT C


CHINA ENERGY RECOVERY, INC.
INVESTOR QUESTIONNAIRE
(All information will be treated confidentially)


To: China Energy Recovery, Inc.
 
The undersigned hereby acknowledges the following:
 
This Investor Questionnaire ("Questionnaire") must be completed by each
potential investor in connection with the offer and sale of the shares of the
Series A Convertible Preferred Stock, par value $0.001 per share (the "Shares"),
and warrants to purchase shares of the Company's Common Stock, par value $0.001
per share ("Warrants"), of China Energy Recovery, Inc. (the "Company"). The
Shares are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the "Securities Act"), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4 of
the Securities Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws. The Company must determine that
a potential investor meets certain suitability requirements before offering or
selling Shares and Warrants to such investor. The purpose of this Questionnaire
is to assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by the undersigned will be used in
determining whether the undersigned meets such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. The undersigned's answers will be kept strictly
confidential. However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Shares and Warrants will not result in a violation of the
Securities Act or the securities laws of any state and that the undersigned
otherwise satisfies the suitability standards applicable to purchasers of the
Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. The undersigned shall print or type
its responses and attach additional sheets of paper if necessary to complete its
answers to any item.
 
A. Background Information
 

Name: _____________________________________________________________________     
Business Address:
_____________________________________________________________________   
(Number and Street); (City) (State); (Zip Code)
Telephone Number: (_____)  
______________________________________________________________      Residence
Address: _____________________________________________________________________ 
  _____________________________________________________________________   
(Number and Street); (City) (State); (Zip Code)

 

--------------------------------------------------------------------------------


 

Telephone Number: (_____)  
_______________________________________________________

 

Age: _________________ Citizenship: ___________________ Where registered to
vote: ______________________

 
If a corporation, partnership, limited liability company, trust or other entity:

    Type of entity:
_____________________________________________________________________ 

 

State of formation:_____________________________ Date of
formation::_____________________________

 
Social Security or Taxpayer Identification No.
__________________________________
 
Send all correspondence to (check one): ____________Residence Address
____________ Business Address
 
B. Status as Accredited Investor
 
The undersigned is an "accredited investor" as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):
 
_____ (1) a bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;1 
 
_____ (2) a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term "net worth" means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser. In determining income, the investor should add to the investor's
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.
 
 

--------------------------------------------------------------------------------


 
_____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, as a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Shares offered, with total assets in excess of $5,000,000;
 
_____ (4) a natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of such person's purchase of the Shares
exceeds $1,000,000;
 
_____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
_____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; and
 
_____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).
 
C. Representations
 
The undersigned hereby represents and warrants to the Company as follows:
 
1. Any purchase of the Shares and Warrants would be solely for the account of
the undersigned and not for the account of any other person or with a view to
any resale, fractionalization, division, or distribution thereof.
 
2. The information contained herein is complete and accurate and may be relied
upon by the Company, and the undersigned will notify the Company immediately of
any material change in any of such information occurring prior to the closing,
if any, with respect to the purchase of Shares by the undersigned or any
co-purchaser.
 
3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.
 
4. The undersigned acknowledges that there may occasionally be times when the
Company, based on the advice of its counsel, determines that it must suspend the
use of the Prospectus forming a part of the Registration Statement (as such
terms are defined in the Securities Purchase Agreement to which this
Questionnaire is attached) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the Securities
and Exchange Commission or until the Company has amended or supplemented such
Prospectus. The undersigned is aware that, in such event, the Shares will not be
subject to ready liquidation, and that any Shares purchased by the undersigned
would have to be held during such suspension. The overall commitment of the
undersigned to investments which are not readily marketable is not excessive in
view of the undersigned's net worth and financial circumstances, and any
purchase of the Shares will not cause such commitment to become excessive. The
undersigned is able to bear the economic risk of an investment in the Shares.
 

--------------------------------------------------------------------------------


 
5. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Shares and Warrants and fully understands that the
Shares and Warrants are speculative investments which involve a high degree of
risk of loss of the undersigned's entire investment. Among others, the
undersigned has carefully considered each of the risks described in the
Company's Annual Report on Form 10-KSB for the year ended December 31, 2006.
 
6. The following is a list of all states and other jurisdictions in which blue
sky or similar clearance will be required in connection with the undersigned's
purchase of the Shares and Warrants:
________________________________________
________________________________________
________________________________________


The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned's purchase of the Shares.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this _____
day of _____________, 2008, and declares under oath that it is truthful and
correct.
 

     
Investor Name:

--------------------------------------------------------------------------------

   
By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------

(required for any purchaser that is a
corporation, partnership, trust or
other entity)

 

--------------------------------------------------------------------------------

